Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 11/02/2020.
Claims 1, 3 and 19 have been amended.
Claim 4 has been cancelled.
Claims 1-3 and 5-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite processing an adjudicated healthcare claim based on scoring the adjudicated healthcare claim for fraud, waste or abuse. Specifically, the claim recites “receiving member data for a member under a health plan, parsing the member data, generating a preliminary derived medical record by aggregating the parsed member data, identifying relevant healthcare data in the member data by interpreting the unstructured data using a natural language, generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record, providing an inference about the member’s health by analyzing the intermediate derived medical record, generating the complete derived medical record by merging the inference with 
Turning to the dependent claims, claims 5-7 describe what the data is such as inference data that the member is in good health, the member data is claim data, claim history, provider data, provider associations, demographic data, procedures, diagnoses, providers, dates of patient visits by the member or frequency of patient visits by the member, claims 2, 8-17 describes determining data such as allocating memory and analyzing historical claim data and flagged member data, parsing storage to select received member data, medical record is generated without accessing provider-requested medical records for the member, determining whether the medical record review flag is supported based on the complete derived medical record and removing the medical record review flag responsive to determining that the request for medical record review is not supported, wherein determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules, information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices, determining whether the cross-referenced parameter is reasonable and flagging the medical claim for medical record review responsive to determining that the cross-referenced parameter is not reasonable, generating an inference that the provider has knowledge of the previously run test, and releasing the medical claim for adjudication and payment, determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold and/or whether the parameter matches an expected parameter indicated by the complete derived medical record, evaluating the complete derived medical record taking an action 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a processing unit, claim processing system, a derived medical record server and medical record server, merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processing unit, claim processing system, a derived medical record server and medical record server perform(s) the steps or functions of receiving member data, generate a preliminary derived medical record by aggregating the member data, identifying relevant healthcare data in unstructured data of free-textural data sources of the member data interpreting the unstructured data using a natural language processing engine and automatically applying the inference contained in the complete derived medical record to member claims generate an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record, providing an inference about the member’s health by analyzing the intermediate derived medical record and generate a complete derived medical record by merging the inference with the intermediate derived medical record. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a processing unit, claim processing system, a derived medical record server and medical record server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing an adjudicated healthcare claim based on scoring the adjudicated healthcare claim for fraud, waste or abuse. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Kusens (US 2004/0024749 A1) further view of Nigam (US 2013/0226616 A1).

Claim 3:
Fitzgerald discloses a method for generating a derived medical record of a member, the method comprising:
receiving member data (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
generating a preliminary derived medical record by aggregating the member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identifying relevant healthcare data of the member data by using a natural language processing engine (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021. In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see P0019.);
generating the complete derived medical record by merging the inference with the intermediate derived medical record (Shown as Fig. 4, mentioned in P0033.);
automatically applying the inference contained in the complete derived medical record to member claims (The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).

generating an inference about medical codes in the intermediate derived medical record by analyzing the intermediate derived medical record, wherein the inference is a medical condition of the member or that the member is in good health, and wherein the inference was not originally present in the member data.
Kusens teaches that it was known in the art of managing medical claims at the time of the invention to have generating an updated inference with any medical codes that were missing to maintain good record keeping while detecting medical claim fraud, waste and abuse. Taught in [abstract, P0056] the invention transmits a report identifying the missing event code, and in one embodiment, generates a new record with the proper event code now properly listed, where events codes are based on medical procedures and products (P0025-P0027). The described medical procedures performed shown in Fig. 3 (Items 100, 120), P0048-P0050 construe analyzing the medical record of the patient’s medication conditions and recovery to good health. 
Therefore, it would have been obvious to one of ordinary skill in the art of managing medical claims at the time of the invention to modify the method, software and system of Fitzgerald to have generating an updated inference with any medical codes that were missing derived with the computer readable media storing executable instructions for processing the claim, as taught by Kusens, to maintain good record keeping while detecting medical claim fraud, waste and abuse. 
Fitzgerald and Kusens do not explicitly teach unstructured data of free-textural data sources, interpreting the unstructured data.
 to optimize searching electronic medical records while properly diagnosing a patient. Taught in [P0013, P0015] given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.
Therefore, it would have been obvious to one of ordinary skill in the art of data mining medical records at the time of the invention to modify the method, software and system of Fitzgerald and Kusens to have investigative unstructured, free-textual data, as taught by Nigam, to optimize searching electronic medical records while properly diagnosing a patient. 
Claim 5:
               Fitzgerald discloses:
wherein the inference is that the member is in good health (In 0021, the non-redundant data from multiple healthcare providers construe recognizing a pattern of information obtained for a healthy individual.).

Claim 6:
               Fitzgerald discloses:
wherein the member data is selected from the group consisting of: claim data, claim history, provider data, provider associations, and demographic data (In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see Fig. 4, Fig. 8, P0019.).
Claim 7:
               Fitzgerald discloses:
wherein the member data is directed to one or more of: procedures, diagnoses, providers, dates of patient visits by the member or frequency of patient visits by the member (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations. See Fig. 8, P0040.).
Claim 8:
               Fitzgerald discloses:
wherein a data analysis engine parses storage to select the member data to be received (In [P0006] A search processor searches the database to identify a predetermined data pattern and determines whether an identified data pattern meets predetermined criteria, See Fig. 5.).
Claim 9:
               Fitzgerald discloses:
wherein the complete derived medical record is generated without accessing provider-requested medical records for the member
Claim 13:
               Fitzgerald discloses wherein automatically applying the inference to the member claims comprises(The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).
receiving a medical claim to be adjudicated (In [P0030] The collated claim data is submitted for pre-processing by trial adjudicator 48 using rules to validate the collated claim data is in condition for processing to initiate generation of payment.);
prior to completing adjudication of the medical claim, cross-referencing a parameter of the medical claim with the complete derived medical record (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations, where multiple providers serve as cross-referencing for patterns. See Fig. 8, P0040.);
determining whether the cross-referenced parameter is reasonable (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns.);
flagging the medical claim for medical record review responsive to determining that the cross-referenced parameter is not reasonable (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations, where multiple providers serve as cross-referencing for patterns. See Fig. 8, P0040.); and
releasing the medical claim for adjudication and payment responsive to determining that the cross-referenced parameters are reasonable (In [P0016] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes
Claim 14:
               Fitzgerald discloses:
wherein the medical claim comprises a pre-authorization request from a provider for running tests that were previously performed on the member (Disclosed in P0017, and in P0022, as eligibility request.);
wherein the complete derived medical record comprises information on the previously performed test; and wherein the method further comprises (Disclosed in P0018.):
generating an inference that the provider has knowledge of the previously run test; and
releasing the medical claim for adjudication and payment (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations. See Fig. 8, P0040.).
Claim 16:
               Fitzgerald discloses:
evaluating the complete derived medical record to identify notable member behavior; and
taking an action responsive to determining that the notable member behavior includes an event wherein a follow up with the member is recommended (Disclosed in P0040, as any follow-up outside of the eligible 90 days or advisable predetermined fixed length fields serves as notable member behavior.).
Claim 17:
               Fitzgerald discloses:
evaluating the complete derived medical record to determine whether an inferred health risk exists; and taking an action responsive to determining that the inferred health risk exists (Disclosing patterns at risk factors 
Claim 18:
               Fitzgerald discloses:
wherein taking an action comprises: informing the member of the inferred health risk by causing communication to be provided to the member; and suggesting remedial measures that the member may consider to mitigate the inferred health risk (Disclosing alerting in P0021 and alert message in P0036, where detect irregular data patterns having exceeded expected number of patient encounters construe inferred health risk by causing communication.).
Claim 19:
Fitzgerald discloses a derived medical record system comprising:
a derived medical record server, comprising instructions that, when executed, cause a processing unit to:
receive member data (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
generate a preliminary derived medical record by aggregating the member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identify relevant healthcare data of the member data by using natural language processing (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generate an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021. In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see P0019);
generate the complete derived medical record by merging the inference with the intermediate derived medical record (Shown as Fig. 4, mentioned in P0033.); and
automatically applying the inference contained in the complete derived medical record to member claims (The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).
Although Fitzgerald teaches provide an inference about the member’s health by analyzing the intermediate derived medical record as mentioned above, Kusens further teaches generating an updated inference with any medical codes that were missing or:  
generating an inference about medical codes in the intermediate derived medical record by analyzing the intermediate derived medical record, wherein the inference is a medical condition of the member or that the member is in good health, and wherein the inference was not originally present in the member data.
Kusens teaches that it was known in the art of managing medical claims at the time of the invention to have generating an updated inference with any medical codes that were missing to maintain good record keeping while detecting medical claim fraud, waste and abuse. Taught in [abstract, P0056] the invention transmits a report identifying the missing event code, and in one embodiment, generates a new record with the proper event code now properly listed, where events codes are based on medical procedures and products (P0025-P0027). The described medical procedures performed shown in Fig. 3 (Items 100, 120), P0048-P0050 construe analyzing the medical record of the patient’s medication conditions and recovery to good health. 
Therefore, it would have been obvious to one of ordinary skill in the art of managing medical claims at the time of the invention to modify the method, software and system of Fitzgerald to have generating an updated inference with any medical codes that were missing derived with the computer readable media storing executable instructions for processing the claim, as taught by Kusens, to maintain good record keeping while detecting medical claim fraud, waste and abuse. 
unstructured data of free-textural data sources, interpreting the unstructured data.
Nigam teaches that it was known in the art of data mining medical records at the time of the invention to have investigative unstructured, free-textual data to optimize searching electronic medical records while properly diagnosing a patient. Taught in [P0013, P0015] given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.
Therefore, it would have been obvious to one of ordinary skill in the art of data mining medical records at the time of the invention to modify the method, software and system of Fitzgerald and Kusens to have investigative unstructured, free-textual data, as taught by Nigam, to optimize searching electronic medical records while properly diagnosing a patient. 

Claim 20:
Fitzgerald further discloses:
 further comprising a claim processing system communicatively coupled to the derived medical record server and configured to cooperate with the derived medical record server to cross-reference a derived medical record associated with a received medical claim (In Fig. 1 and Fig. 2, the pattern evaluator (Item 40) within the operating server (Item 100) accessing the aggregated healthcare rules and data repository (Items 68 & 74) construe cooperating  with the derived medical record server to cross-reference a derived medical record associated with a received medical claim. Also, see P0021.).
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Kusen (US 2004/0024749 A1) in view of Nigam (US 2013/0226616 A1) further in view of Eidex (US 2003/0229519 A1).
Claim 1:
Fitzgerald discloses a computer-implemented method for improving the accuracy of detecting medical claim fraud, waste and abuse, the method comprising the steps of:
receiving member data for a member under a health plan (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
parsing the member data with a data analysis engine (Taught as analyzing medical claim and clinical data inP0004, P0018.);
generating a preliminary derived medical record by aggregating the parsed member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identifying relevant healthcare data in of the member data by using a natural language processing engine (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021.);
generating the complete derived medical record by merging the inference with the intermediate derived medical record (Shown as Fig. 4, mentioned in P0033.);
receiving a new adjudicating claim for the member (In [P0030] The collated claim data is submitted for pre-processing by trial adjudicator 48 using rules to validate the collated claim data is in condition for processing to initiate generation of payment.);
analyzing the adjudicating claim using pre-payment rules (Disclosed in P0033.);
assigning a score to the adjudicating claim indicative of whether the adjudicating claim relates to an instance of one or more of fraud, waste or abuse (In [P0004] claims surveillance involving analysis and scoring of claim related information in particular databases for subsequent manual review. Also see P0006, P0018.);
analyzing the adjudicating claim against the complete derived medical record, by comparing inferences in the complete derived medical record, the inferences generated at least by evaluating a claims history of the member against a health plan of the member (Disclosed in P0004, P0016-P0018, P0030.);
Although Fitzgerald teaches providing an inference about the member’s health by analyzing the intermediate derived medical record as mentioned above and a software application operating on a server shown in Fig. 2, Fitzgerald does not explicitly teach:
with a derived medical record server that includes at least one first computer readable media storing one or more first executable instructions and one or more first processing units,
with a claim processing system that includes at least one second computer readable media storing one or more second executable instructions and one or more second processing units.
Kusens further teaches generating an updated inference with any medical codes that were missing or:  
generating an inference about medical codes in the intermediate derived medical record by analyzing the intermediate derived medical record, wherein the inference is a medical condition of the member or that the member is in good health, and wherein the inference was not originally present in the member data.
 the invention transmits a report identifying the missing event code, and in one embodiment, generates a new record with the proper event code now properly listed, where events codes are based on medical procedures and products (P0025-P0027). The described medical procedures performed shown in Fig. 3 (Items 100, 120), P0048-P0050 construe analyzing the medical record of the patient’s medication conditions and recovery to good health. 
Therefore, it would have been obvious to one of ordinary skill in the art of managing medical claims at the time of the invention to modify the method, software and system of Fitzgerald to have generating an updated inference with any medical codes that were missing, as taught by Kusens, to maintain good record keeping while detecting medical claim fraud, waste and abuse. 
Fitzgerald and Kusens do not explicitly teach:
unstructured data of free-textural data sources, interpreting the unstructured data, wherein the inference was not originally present in the member data.
Nigam teaches that it was known in the art of data mining medical records at the time of the invention to have investigative unstructured, free-textual data to optimize searching electronic medical records while properly diagnosing a patient. Taught in [P0013, P0015] given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.
Therefore, it would have been obvious to one of ordinary skill in the art of data mining medical records at the time of the invention to modify the method, software and system of Fitzgerald and Kusens to have investigative unstructured, free-textual data, as taught by Nigam, to optimize searching electronic medical records while properly diagnosing a patient. 
Although Fitzgerald discloses scoring an adjudicated claim as mentioned above, Fitzgerald, Kusens and Nigam do not explicitly teach: 
determining that the score assigned to the adjudicating claim passes a threshold;
when the score assigned to the adjudicating claim passes the threshold and before sending the adjudicating claim for further automatic review or manual review, with the derived medical record engine (Taught as payer-defined business rules are stored in the data files 134 or in the database(s) 105 in [P0045-P0047] where a claim is approved (i.e., its fraud score is less than that defined by a payer), the claim is passed to the payer systems(s) 108 for processing.):
determining whether the analysis supports the score assigned to the adjudicating claim;
routing the adjudicating claim for finalization and payment responsive to determining that the analysis does not support the score assigned to the adjudicating claim without sending the adjudicating claim for further automatic review or manual review (Taught as rejecting the claim when the fraud score fails to exceed the threshold value in P0011, P0014, P0016.); and
updating the complete derived medical record using a finalized claim generated from the adjudicating claim.
 to utilize a standard value system while identifying perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse at the time of the invention to modify the method, software and system of Fitzgerald, Kusens and Nigam to have determining a score assigned to the adjudicating claim that passes a threshold, determine support, justifications for the score before finalization and payment responsive to determining that the analysis does not support the score assigned to the adjudicating claim and update records showing generated claim payment, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry.
Claim 15:
Although Fitzgerald discloses determining whether the cross-referenced parameter is reasonable as mentioned above, Fitzgerald does not explicitly teach:
wherein determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold and/or whether the parameter matches an expected parameter indicated by the complete derived medical record.
Eidex teaches that it was known in the art of healthcare claim fraud and abuse at the time of the invention to have determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold or whether the parameter matches an expected parameter indicated by the complete derived medical record to utilize a standard value system while identifying perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse at the time of the invention to modify the method, software and system of Fitzgerald to have determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold or whether the parameter matches an expected parameter indicated by the complete derived medical record, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Kusens (US 2004/0024749 A1) in view of Nigam (US 2013/0226616 A1) in view of Eidex (US 2003/0229519 A1) further in view of Forman (US 6,826,536 B1).

Claim 2:
Although Fitzgerald, Kusens, Nigam and Eidex teach responsive to determining that the analysis does not support the score assigned as mentioned above, Fitzgerald, Nigam and Eidex do not explicitly teach: 
further comprising the step of, to the adjudicating claim causing the member and the provider to be flagged; and
allocating memory and processing resources for analysis of historical claims of the member and claims submitted by the provider associated with the flagged claim to enable derived medical record analysis of the claims against respective member derived medical records for fraud, waste and/or abuse.
Forman teaches, in column 3, lines 37-43, column 4, line 57 to column 5, line 8, column 5, 29-33, column 7, lines 50-58, that it was known in the art of healthcare claim fraud and abuse at the time of the invention to have adjudicating claim causing the member and the provider to be flagged and allocating memory and processing resources for analysis of historical claims of the member and claims submitted by the provider associated with the flagged claim to enable derived medical record analysis of the claims against respective member derived medical records for fraud, waste or abuse to utilize a standard techniques while identifying perpetrators misusing the healthcare industry. 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Kusens (US 2004/0024749 A1) view of Nigam (US 2013/0226616 A1) further in view of Forman (US 6,826,536 B1).

Claim 10:
Although Fitzgerald discloses wherein automatically applying the inference to the member claims comprises determining that the request for medical record review is not supported as mentioned above Fitzgerald, Kusens and Nigam do not explicitly teach:
further comprising: receiving a medical claim having a medical record review flag;
determining whether the medical record review flag is supported based on the complete derived medical record; and
removing the medical record review flag responsive to determining that the request for medical record review is not supported.
Forman teaches, in column 3, lines 37-43, column 4, line 57 to column 5, line 8, column 5, 29-33, column 7, lines 50-58, that it was old and well known in the art of healthcare claim 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse at the time of the invention to modify the method, software and system of Fitzgerald, Kusens and Nigam to have having a medical record review flag, determining whether the medical record review flag is supported based on the complete derived medical record and removing the medical record review flag responsive to determining that the request for medical record review is not supported, as taught by Forman, to utilize a standard techniques while identifying perpetrators misusing the healthcare industry.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Kusens (US 2004/0024749 A1) view of Nigam (US 2013/0226616 A1) in view of Forman (US 6,826,536 B1) further in view of Eidex (US 2003/0229519 A1).

Claim 11:
Fitzgerald, Kusens, Nigam and Forman do not explicitly teach wherein determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules and/or scoring algorithms to the claim.
 to utilize a standard value system while identifying perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse at the time of the invention to modify the method, software and system of Fitzgerald, Kusens, Nigam and Forman to have determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules and/or scoring algorithms to the claim, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry.

Claim 12:
Fitzgerald, Kusens, Nigam and Forman do not explicitly teach wherein the complete derived medical record comprises information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices.
The fraud scoring engine utilizes a compilation of expert rules and profiling engine methodologies to determine the likelihood that a prescription claim is the result of fraudulent or abusive behavior.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse at the time of the invention to modify the method, software and system of Fitzgerald, Kusens, Nigam and Forman to have the complete derived medical record comprises information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry.

Response to Arguments
Applicant argues that the claims 1-20 discloses an improvement to a computer, technology or technical field, e.g. See pgs. 9-10 of Remarks – Examiner disagrees.
No technological improvements to gathering medical record data, data recognition, medical claim processing, analytics of fraud, waste or abuse detection and the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve processing an adjudicated healthcare claim based on scoring the adjudicated healthcare claim for fraud, waste or abuse (i.e. the abstract idea), but there is no evidence to show that it 
Also, Applicant has taken the time to create medical records by gathering and investigating group member data regarding policy, clinical records, guidelines and healthcare insurance claim data such as medical codes to analyze and detect any unusual patterns of fraud, waste and abuse by associating an score worthy of flagging. Such analysis and detection are methods of organizing human activity, a mental process and are typically measures a health insurance administrator would do to adjudicate an appropriate medical claim for payment and make sure healthcare providers are honoring legal and financial obligations. Therefore, the first prong is not satisfied, as the claim falls within one or more of the following groups of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human activity; and (c) mental processes.
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied art already of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686